***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
BOWENS v. COMMISSIONER OF CORRECTION—CONCURRENCE AND
                         DISSENT

   ECKER, J., concurring in part and dissenting in part.
I agree with and join parts I, II, and III of the majority
opinion. I respectfully dissent, however, from part IV
of the majority opinion, in which the majority concludes
that, even if the cruel and unusual punishment claims
raised by the petitioner, Tyreese Bowens, are not barred
by the doctrine of res judicata, he cannot prevail on
those claims in light of this court’s recent decisions in
State v. McCleese, 333 Conn. 378,         A.3d      (2019),
and State v. Williams-Bey, 333 Conn. 468,         A.3d
(2019). For the reasons articulated in my dissenting
opinions in those cases, I believe that juvenile offenders
cannot constitutionally be sentenced as adults without
an individualized sentencing proceeding in which the
sentencing judge must consider the mitigating effects
of youth and its associated features, and also that the
availability of parole eligibility under § 1 of No. 15-84
of the 2015 Public Acts, codified at General Statutes
§ 54-125a, is not a substitute for such an individualized
sentencing hearing. See State v. McCleese, supra, 429
(Ecker, J., dissenting); State v. Williams-Bey, supra,
477 (Ecker, J., dissenting); see also State v. Taylor G.,
315 Conn. 734, 796–97, 110 A.3d 338 (2015) (Eveleigh,
J., dissenting).